EXHIBIT 99.13 MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 This amended management’s discussion and analysis for the three and nine months ended September 30, 2010, has been amended to reflect corrections to an overstatement of revenues as a result of a clerical error during the implementation of a new accounting system which resulted in the overstatement of revenue for two ship loads of copper concentrates during the three months ended September 30, 2010, and for the accounting for the derivative instrument liability of its metal hedging program entered into during the second quarter of 2010. There were no changes in production during the periods at Mineral Park, with Mineral Park generating operating cash flow of $17.59 million and $34.61 million respectively for the three and nine month periods ended September 30, 2010. The net effect of amendment of the interim financial statements for the three and nine months ended September 30, 2010 was to reduce the net earnings previously reported by the Company to a net loss, (including an unrealized non-cash loss of $81.26 million and $60.68 million on derivative instruments outstanding as at the end of the three and nine month periods ended September 30, 2010) of $75.88 million and $64.0 million respectively for the three and nine month periods from a previously recorded net earnings of $10.68 million and $1.99 million previously reported for the three and nine month periods respectively.Specific amendments to the interim financial statements for the three and nine month periods included: ● A reduction of consolidated revenues by $7.10 million and $7.11 million respectively to $49.68 million and $126.54 million respectively, from $56.77 million and $133.65 million respectively, previously reported, to reduce revenues recognized during the period as a result of the determination by management of a clerical error during the period, of a double booking of revenue for the affected invoices; ● A reduction of $3.02 million to $19.47 million, from $21.49 million (previously reported) of accounts receivable as a result of the double booking of revenue for the affected invoices; ● A net loss of $75.88 million and $64.0 million for the three and nine month periods respectively, on derivative instruments, comprised of: o A realized net loss of $0.02 million and $0.14 million for the three and nine month periods respectively, on instruments settled during the period; o An unrealized non-cash loss of $81.26 million and $60.68 million for the three and nine month periods respectively, on instruments outstanding, as a result of the increase in metal prices over the period; ● A reduction of the net earnings previously reported by the Company to a net loss of $75.88 million and $64.0 million respectively for the three and nine month periods from a previously recorded net earnings of $10.68 million and $1.99 million previously reported for the three and nine month periods respectively;and ● An decrease of the operating cash flow at the Company’s wholly owned subsidiary previously reported by the Company to $17.59 million and $34.61 million respectively for the - 1 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 three and nine month periods from a previously recorded net earnings of $24.03 million and $41.05 million previously reported for the three and nine month periods respectively; · *Adjusted net earnings were $9.49 million and $22.24 million respectively for the three and nine month periods, after making adjustments for certain non-cash items, including the non-cash loss on derivative instruments from a previously recorded adjusted net earnings of $14.78 million and $27.55 million previously reported for the three and nine month periods respectively. There were no changes in production during the periods at Mineral Park, with Mineral Park generating operating cash flow of $17.59 million and $34.61 million respectively for the three and nine month periods ended September 30, 2010. This amended management’s discussion and analysis (“Amended MD&A”) of financial position and results of operations of Mercator Minerals Ltd. (the “Company”) is current as of November 18, 2010, and should be read in conjunction with the amended unaudited consolidated financial statements of the Company and the notes thereto for the period ended September 30, 2010 and with the audited consolidated financial statements of the Company and the notes thereto for the year ended December 31, 2009.Additional information relating to the Company, including the Company's Annual Report for the year ended December 31, 2009 (the “Annual Report”), is available on SEDAR at www.sedar com. All currency amounts in this report are expressed in US dollars, unless the context indicates otherwise.References to “2010” are in respect of the three month and nine month periods ended September 30, 2010 and to “2009” are in respect of the three month and nine month periods ended September 30, 2009, unless the context indicates otherwise. This Amended MD&A is intended to complement and supplement the Company’s amended unaudited consolidated financial statements and notes thereto for the period ended September 30, 2010 (the “Amended Financial Statements”) and, therefore, should be read together with the Amended Financial Statements.The Amended Financial Statements are prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”). Forward Looking Statements This Amended MD&A may contain forward-looking statements about the Company’s future prospects, and the Company provides no assurance that actual results will meet management’s expectations.For a thorough discussion and analysis of the risks and uncertainties affecting the Company we refer you to the Company’s Annual Report. This Amended MD&A may contain forward-looking statements about the Company’s future prospects, and the Company provides no assurance that actual results will meet management’s expectations.(See “Risk Factors” below). Securities laws encourage companies to disclose forward-looking information so that investors can obtain a better understanding of the company’s future prospects and make informed investment decisions.This Amended MD&A contains forward-looking statements within the meaning of applicable Canadian securities legislation, including the Securities Act (Ontario), relating to our objectives, plans, strategies, financial condition and results of operations. Forward-looking statements may include words such as “estimated”, “progressing”, “may”, “expect”, “will”, “continue”, “believe” -2 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 and other similar expressions, as they relate to the Company or its management, all of which are intended to identify forward-looking statements. It is important to note that: (1) unless otherwise indicated, forward-looking statements indicate our expectations as at November 18, 2010 (2) our actual results may differ materially from our expectations if known and unknown risks or uncertainties affect our business, or if estimates or assumptions prove inaccurate; (3) we cannot guarantee that any forward-looking statement will materialize and, accordingly, investors are cautioned not to place undue reliance on these forward-looking statements; and (4) except as required by applicable securities legislation, we disclaim any intention and assume no obligation to update or revise any forward-looking statement even if new information becomes available, as a result of future events or for any other reason. In making the forward-looking statements in this Amended MD&A, the Company has applied several material assumptions, including, but not limited to, the assumption that: (1) market fundamentals will result in sustained copper and molybdenum demand and prices; (2) the current copper leach operations at Mineral Park remain viable operationally and economically, despite the fact that the Company temporarily ceased placing new ore on the leach pads in late May 2008; (3) the current mill expansion of Mineral Park will be viable operationally and economically and proceeds as expected; and (4) any additional financing needed will be available on reasonable terms. Other assumptions are discussed throughout this Amended MD&A and, in particular, in the "Risk Factors" section on pages 38 to 53 (under the heading "Risk Factors") of the Annual Information Form incorporated herein by reference, and on pages 18 to 25 (under the heading "Critical Accounting Estimates") and pages 26 to 41 (under the heading "Risks and Uncertainties") of the Annual MD&A incorporated herein by reference. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among others, risks related to the completion and integration of acquisitions and actual effects of the acquisitions; actual results of current exploration activities; actual results of current reclamation activities; conclusions of future economic evaluations; changes in project parameters as plans continue to be refined; future prices of commodities; possible variations in ore resources, grade or recovery rates; failure of plant, equipment or processes to operate as anticipated; availability of adequate power and water supplies; accidents, labour disputes and other risks of the mining industry; delays in obtaining governmental approvals or financing or in the completion of development or construction activities, as well as those factors discussed on pages 18 to 25 (under the heading "Critical Accounting Estimates") and pages 26 to 41 (under the heading "Risks and Uncertainties") of the Company’s Annual Report. Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. For a more comprehensive review of risk factors, please refer to the “Risks and Uncertainties” section in the Company’s Annual Report.Except as required by applicable securities legislation, the Company disclaims any obligation to update or revise any forward-looking statements whether as a result of new -3 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 information, events or otherwise.Readers are cautioned not to put undue reliance on these forward-looking statements. National Instrument 43-101 Compliance Unless otherwise indicated, the Company has prepared the technical information in this Amended MD&A (“Technical Information”) based on information contained in the technical reports and news releases (collectively the “Disclosure Documents”) available under either the Mercator Minerals Ltd. or the Stingray Copper Inc. company profile on SEDAR at www.sedar.com. Each Disclosure Document was prepared by or under the supervision of a qualified person (a “Qualified Person”) as defined in National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators (“NI 43-101”). Readers are encouraged to review the full text of the Disclosure Documents which qualifies the Technical Information. Readers are advised that mineral resources that are not mineral reserves do not have demonstrated economic viability. The Disclosure Documents are each intended to be read as a whole, and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. The disclosure in this Amended MD&A of all technical information has been prepared under the supervision of Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator’s Vice-President Engineering, and Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company’s Vice-President Exploration, each of whom are Qualified Persons under NI 43-101. The common shares of the Company trade on the Toronto Stock Exchange (symbol: ML). Introduction The following discussion and analysis of the operating results and financial position of the Company should be read in conjunction with the attached Amended Financial Statements of the Company which have been prepared in accordance with Canadian GAAP. Overall Performance and Strategy The Company is a diversified natural resource company engaged in the mining, exploration, development and operation of its mineral properties in Arizona, U.S.A. and Mexico.The Company’s principal asset is the 100% owned Mineral Park Mine (“Mineral Park”), a producing copper-moly mine located near Kingman, Arizona.The Company acquired 100% of the shares of Mineral Park Inc. (then known as Equatorial Mineral Park, Inc.) (“MPI”) from Equatorial Mining North America, Inc. (“EMNA”) in 2003.The Company’s other primary asset is the El Pilar copper exploration project situated in Northern Mexico.The Company acquired 100% of the shares of Stingray Copper Inc. in 2009.The El Pilar exploration project is the principal asset of Stingray, a wholly owned subsidiary of Mercator.The main focus of the Company is the expansion of its copper production at Mineral Park to generate cash flow to fund the Company’s business plans.In 2010, the Company anticipates continuing to focus its resources and its efforts to increase production at Mineral Park and to complete engineering and permitting at the El Pilar project. -4 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 HIGHLIGHTS Third quarter highlights include: ● Consolidated net loss for the three month period ended September 30, 2010 of $75.88 million ($0.39 per share), compared to a net loss of $0.7 million ($0.01 loss per share) for the corresponding period in 2009; ● Non GAAP adjusted net earnings* of $9.49 million for the year to date, excluding the one-time charge of $6.0 million as an extraordinary item for the premium paid on the early redemption of the notes issued by the Company in 2007, an unrealized non-cash loss of $81.26 million on derivative instruments outstanding at the end of the period and additional non-cash items of $19.55 million.Non GAAP adjusted net loss* of $3.58 million for the corresponding period in 2009, excluding non-cash items of $4.28 million; ● Consolidated revenuesfor the third quarter of 2010 were $49.68 million, an increase of approximately 189% from the third quarter of 2009 primarily as a result of higher copper and molybdenum production, recoveries, sales and sales prices. The average realized copper (concentrate) and molybdenum sales prices for the third quarter of 2010 were $3.41 and $14.56 per pound, up 13% and 23% respectively from $2.87 and $11.81per pound for the third quarter of 2009; ● Operating cash flowfrom Mineral Parkwas $17.59 million in the third quarter of 2010, compared to $2.47 million in the third quarter of 2009; ● Earnings before interest, taxes, depreciation and amortization (“EBITDA”) for the three month period ended September 30, 2010 was $11.26 million; ● Production during quarter ended September 30, 2010 of 8,167,634 pounds of copper in concentrates (6,534,701 – 2009), 1,234,987 pounds of molybdenum (557,934 – 2009) and 135,136 ounces of silver (34,069 – 2009).Cathode Copper production of 864,635 pounds for the quarter ended September 30, 2010, compared to the 1,119,628 pounds for the quarter ended September 30, 2009; ● Estimated cash operating cost* on third quarter 2010 production of $2.11 for copper and $9.57 for molybdenum, also on a co-product basis. Nine month financial highlights include: ● Operating cash flow year to date from Mineral Parkwas $34.61 million; ● Consolidated Net loss for the nine month period ended September 30, 2010 of $64.0 million ($0.33 loss per share) compared to a net loss of $15.75 million ($0.12 loss per share) for the corresponding period in 2009. ● Non GAAP adjusted net earnings* for the year to date in 2010 excluding an unrealized non-cash loss of $66.68 million on derivative instruments outstanding at the end of the period, the one-time charge of $6.0 million as an extraordinary item for the premium paid on the early redemption of the notes issued by the Company in 2007, and additional non-cash items of $19.55 million was -5 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 $22.24 million.Non GAAP adjusted net loss* of $3.88 million for the corresponding period in 2009, excluding non-cash items of $11.87 million; ● Consolidated revenues for the period was $126.54 million or an increase of approximately 235% from the $53.80 million for the corresponding period in 2009 as a result of higher copper and molybdenum pounds produced and sold; ● EBITDA for the year to date was $29.93 million compared to $6.28 million for the corresponding period in 2009; ● Production of 21,780,281 (18,596,354 - 2009) pounds of copper in concentrates, 2,821,942 (1,009,530 – 2009) pounds of molybdenum and 317,273 (85,690 – 2009) ounces of silver and cathode copper production of 2,467, 011 (3,519,223 – 2009) pounds for the nine month period ended September 30, 2010; ● Total cash, cash equivalents and short-term investmentsat September 30, 2010 were $46.73 million, compared to $62.18 million as of December 31, 2009.Year to date, the Company has invested $20 million on property, plant and equipment related to the mill construction, and has receivables owing to the Company of approximately to $15 million. * Operating cash cost, Operating cash cost per ton and Adjusted net earnings are non-GAAP performance measures, and are furnished to provide additional information, and do not have a meaning within GAAP and, therefore, amounts presented may not be comparable to similar data presented by other mining companies. These performance measures should not be considered in isolation as a substitute for measures of performance in accordance with GAAP. Operations In the table below are the results for Mineral Park for the three most recent quarters and year to date.In third quarter 2,522,717 tons of ore at a grade of 0.223% copper were processed producing 21,324 dmt of copper concentrate containing 8.17 million pounds of produced copper in concentrates. Key operating statistics for Mineral Park are presented below: Production(3) Q1 2010 Q2 2010 Q3 2010 Year to Date - Copper in concentrate (000s lbs) - Copper cathode (000s lbs) - Molybdenum (000s lbs) - Silver (oz) (2) Mining Waste (tons) - Ore (tons) - Leach (tons) - Total material mined (tons) Milling - Tons processed - Tons processed per day -6 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 - Copper grade (%) - Molybdenum grade (%) - Silver grade (opt) (2) Recoveries - Copper (%) - Molybdenum (%) - Silver (%)(2) Copper Concentrate - Dry tons produced - Copper grade (%) - Silver grade (opt) (2) Molybdenum Concentrate - Dry pounds produced - Molybdenum grade (%) On site Operating Costs (1) ($/t milled) $ Pounds of copper produced (000s lbs) Total cash cost per pound (1) of copper produced $ Total cash cost per pound (1) of produced molybdenum $ (1) The cash cost per pound of produced copper measure shown is an estimate of the cash cost on a production basis. Costs are divided proportionally based on the percentage of revenue from copper and molybdenum and netting silver equally.This is a non-GAAP performance measure and isfurnished to provide additional information. This performance measures are included in this Amended MD&A because these statistics are key performance measures that management uses to monitor performance, to assess how the Company is performing, to plan and to assess the overall effectiveness and efficiency of mining operations. These performance measures do not have a meaning within GAAP and, therefore, amounts presented may not be comparable to similar data presented by other mining companies. These performance measures should not be considered in isolation as a substitute for measures of performance in accordance with GAAP. Subsequent to the end of the period, the Company commenced the commissioning of the rougher cell expansion at Mineral Park, achieving improved recoveries during the initial startup of the operation of the new circuits.Continued improvements in recoveries and further improvements to concentrate grades, particularly with respect to molybdenum are anticipated. Revenue of $46.67 million was derived from the sale (title transfer) of 864,635 pounds of cathode copper, sold concentrate totaling 8,125,396 pounds of copper, 1,236,443 pounds of molybdenum and 135,136 ounces of silver during the three month period ended September 30, 2010, compared with revenue of $26.21 million derived from the sale (title transfer) of 1,119,628 pounds of cathode copper, concentrate production totaling 6,153,449 pounds of copper, 557,934 pounds of molybdenum and 34,069 ounces of silver during the corresponding period in 2009. Revenue for the nine month period ended September 30, 2010 was $126.54 million, derived from the sale (title transfer) of 2,467,011 pounds of cathode copper, sold concentrate totaling 22,519,252 pounds of copper, 2,836,711 pounds of molybdenum and 317,273 ounces of silver, compared with revenue of $53.80 million derived from the sale (title transfer) of 3,519,223 pounds of cathode copper, concentrate production totaling 18,215,101 pounds of copper, 1,009,530 pounds of molybdenum and 85,690 ounces of silver during the corresponding period in 2009. The increase in revenues is directly attributable to the higher average prices for copper and molybdenum and increased production during the current periods compared to the prior periods. -7 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 The average market price for copper was approximately $3.50 per pound for the period ended September 30, 2010, as compared to $2.81 per pound for the corresponding period in 2009. At the time of writing the copper price was approximately $3.79 per pound.The copper market has strengthened through 2009 and into 2010 from the levels hit at the end of the last half of 2008. During much of 2008, the price for Molybdenum oxide was over $30 per pound.The price declined dramatically during the fourth quarter of 2008 and the first quarter of 2009, when the price fell below $8.00 per pound.During the last half of 2009, the price for molybdenum rose sharply, trading above $18 per pound in late August, with the price remaining volatile for the balance of 2009, trending back below $12 at the end of the year.At the start of 2010, the molybdenum price began to increase.On February 22, 2010, molybdenum futures contracts commenced trading on the London Metal Exchange. During the third quarter of 2010, the average Platts Metals Week published price for molybdenum oxide was $14.98 per pound, which decreased from $16.41 per pound in the second quarter of 2010. Over the first nine months of 2010, the monthly average price for molybdenum oxide as published in Platts Metals Week peaked in April, with an average price of $17.58 per pound and hit a low in of $14.10 in July with the price recently trading at approximately $16.00 per pound. The Company is exposed to changes in copper prices. The Company’s cathode copper sales are recognized at the NYMEX average monthly price less graduated shipping and sales administrative discount of $0.035 for quantities under 300,000 pounds per month to $0.015 for quantities over 1,000,000 pounds per month. Given that the Company accounts for changes in copper price during the settlement period, gross copper sales will be favorably impacted in rising price markets and negatively impacted when copper prices decline. The Company’s copper concentrate sales are recognized at LME average monthly prices for quotational period of M+1 or M+4 (at the buyer’s discretion) declared at end of month for Trafigura or completion of 5000 wmt lot with MRI. Revenue is recognized when a 1,000 wmt lot has been completed.The Company is responsible for freight, insurance, smelting, refining costs, representation costs and any demurrage and storage fees.Current off-take agreements with metal brokers include 20,000 wmt per annum in years 2010-2012 with MRI and 50,000 wmt in 2010 with Trafigura.Forward agreements with Trafigura include 20,000 and 70,000 annually in 2011 and 2012, with commitments of 70,000 dmt to Trafigura extending through 2017. The Company’s molybdenum concentrate sales are recognized at world wide oxide prices less broker discounts at the time of delivery to the buyer.Concentrate sales are FOB mine site. The Company believes that in the near and medium term, given the recent increases in the prices of the commodities that it produces, the outlook for its operations will continue to improve. There can be no assurance, however, that molybdenum demand will strengthen or that molybdenum prices will further improve.Any significant weakness in demand or reduction in molybdenum prices may have a material adverse effect on the Company's operating results and financial condition. While management believes the medium and long term fundamentals of copper are very good, the Company has structured a risk management program in support of the recent refinancing and the development plans for the expansion of Mineral Park and its El Pilar project in Mexico.Under the Credit Facilities, a total of 144 million lbs of copper were sold forward over a six year term at an average net -8 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 price to the company of $3.01 per lb, net of all costs. As at the end of the period, there was a total of 138.3 million lbs of copper sold forward through to the end of the six year term of the Credit Facilities.This forward sale totals less than 11% of the Mineral Park proven and probable mineral reserves as announced on March 31, 2010 and only 48% of the planned production during the term of the Credit Facilities. None of the Company’s molybdenum production has been forward sold. Review of Financial Results and Operating Activities The Company’s only operating property is Mineral Park in Kingman Arizona, 2010 Compared to 2009 Consolidated revenues generated during the quarter ended September 30, 2010, totaled $49.68 million up $23.46 million (189%) from $26.21 million for the corresponding period in 2009.Consolidated revenues increased as a result of increased production and as a result of increased production and recoveries of copper and molybdenum, higher average realized sales prices for copper and molybdenum sold, with average realized sales price for the third quarter of 2010 of $3.14 per pound of copper in concentrates ($2.87 - 2009) $14.92 per pound of molybdenum in concentrates ($11.81 - 2009) and $3.16 per pound of cathode copper in concentrates ($2.32 - 2009). Copper in concentrates sold by the Company during the quarter was 8,125,396 up 24% from the 6,534,701 pounds sold in 2009; molybdenum in concentrates sold was 1,236,443 up 122% from the 557,934 pounds sold in 2009, with cathode copper sold during the period of 864,635 down 23% from the 1,119,628 pounds sold in 2009. For the quarter ended September 30, 2010, the Company reported a consolidated net loss, including non cash items, of $75.88 million ($0.39 basic and diluted earnings per share), compared with a net loss of a net loss of $0.7 million ($0.01 basic and diluted loss per share) in the corresponding period for 2009.Excluding non cash items of $81.26 million for an unrealized non-cash loss on derivative instruments outstanding at the end of the period, stock based compensation expense of $1.04 million (2009 - $.95 million), accretion expense of $0.04 million (2009 - $0.04 million), accretion expense of the long term note discount of $0.27 million (2009 - $0.70 million) and amortization of $2.76 million (2009 - $2.66 million), the Company recorded adjusted consolidated net earnings of $9.49 million (2009 – $3.59 million).EBITDA for the quarter was $11.26 million compared to $6.83 million for the corresponding period in 2009. For the year to date, the Company recorded consolidated net loss, including non cash items, of $64.0 million ($0.33 basic and diluted earnings per share) compared to a net loss of $15.75 million ($0.12 basic and diluted loss per share) for the corresponding period in 2009.Excluding an unrealized non-cash loss of $60.68 million on derivative instruments outstanding at the end of the period, a charge of $6.0 million as an extraordinary item for the premium paid on the early redemption of the $120 million 11.5 % notes issued by the Company in 2007, and non cash items for stock based compensation expense of $5.17 million, accretion expense on asset retirement obligation of $0.14 million, accretion expense on long-term note discount of $0.35 million and amortization of $13.90 million, the Company recorded adjusted consolidated net earnings of $22.24 million.EBITDA for the year to date was $29.93 million compared to $6.28 million for the corresponding period in 2009. -9 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 The reporting of EBITDA and Adjusted Net earnings are non-GAAP measures which the Company believes is used by certain investors to determine the Company’s ability to generate cash flows for investing and other activities.These non-GAAP measures do not have any standardized meaning prescribed under Canadian GAAP, and therefore they may not be comparable to similar measures employed by other companies. The consolidated net loss for the year to date was adversely impacted by the unrealized non-cash loss of $66.68 million on derivative instruments outstanding at the end of the period, the one-time charge taken by the Company of $6.0 million as an extraordinary item for the premium paid on the early redemption of the $120 million 11.5 % notes issued by the Company in 2007, the accrual of interest payable on the Notes and equipment loans, the expensing of of stock based compensation costs for stock options and the expensing of previously capitalized costs incurred in connection with the in-process copper inventories on the leach pad, which have been reduced during the period, as a result of the Company ceasing to place new ore on the leach pads commencing the end of May.Accordingly, previously capitalized costs associated with the inventory were expensed during the quarter, and mining costs were somewhat higher. Mining and processing expenses at Mineral Park were $28.22 million during the quarter ended September 30, 2010 as compared to $13.88 million for the corresponding period in 2009.For the year to date, mining and processing expenses were $64.46 million as compared to $31.63 million for the corresponding period in 2009.Freight, smelting and refining charges were $6.0 million and $21.90 million for the three and nine months ended September 30, 2010 ($3.73 million and $10.74 million for the corresponding periods in 2009).The increase in expenses during the three and nine month periods ended September 30, 2010 as compared to the same periods in 2009 is a result of increased mining activity at Mineral Park during the current periods and increased mining to deliver feed stock for the mill, and exploration activities at El Pilar during the period.Additionally, the Company ceased to place new ore on the leach pads, in late May 2008.Cathode copper was recovered from the in-process inventory contained in the leach pads and dumps during the current period, and expensing previously capitalized costs incurred in connection with the in-process copper inventories on the leach pad, which inventory levels have been reduced during the period. Administration costs were $5.20 million and $15.18 million for the three and nine month periods ended September 30, 2010, as compared to $3.02 million and $9.28 million during the corresponding periods of 2009.After deducting the non-cash stock option compensation cost amounts described above, of $1.04 million and $5.167 million for the three and nine month periods ended September 30, 2010 and $0.96 million and $4.17 million for the corresponding periods in 2009, the Company’s administration costs have increased from $2.06 million and $5.1 million to $4.17 million and $10.02 million in the three and nine month periods ended September 30, 2010.The increase in administration costs is due to increased activity in connection with the purchase of the gas turbine during the quarter, increased professional fees for legal, accounting during the period and year to date in connection with the closing of the credit facilities earlier during the year and increased investor relations activities. Interest expense for the quarter, was $1.76 million compared to $3.51 million during the corresponding period ended September 30, 2009.For the nine months ended September 30, 2010, (which includes the one-time charge of $6.0 million for the premium paid on the redemption of the Notes) it was $13.86 million ($10.61 million – 2009).Excluding the one-time charge of $6.0 million for the premium paid on the redemption of the Notes, interest expense was reduced by $1.76 million and $2.75 million for the three and nine month periods ended September 30, 2010 as compared to the prior periods.The decrease - 10 - MERCATOR MINERALS LTD. AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2010 is attributable to the early redemption of the Notes during the second quarter of fiscal 2010 and the replacement of the Notes with the lower interest rate Credit Facilities. Interest income for the quarter increased to $0.69 million compared to $0.008 million during the corresponding period in 2009.For the nine month period, interest income was $0.13 million ($0.22 – 2009).The increase in interest income during the quarter reflects higher cash balances during the current period and returns on the short term investments. At September 30, 2010 the Company was holding an inventory of approximately 0.2 million pounds of copper in concentrate and 9.4 million pounds of copper in in-circuit, (September 30, 2009 –12.8 million pounds of copper in in-circuit). Selected Quarterly Financial Information The following tables present our un-audited quarterly results of operations for each of the last eight quarters.This data has been derived from our un-audited consolidated financial statements, which were prepared on the same basis as the annual consolidated financial statements and, in our opinion, include all necessary adjustments, consisting solely of normal recurring adjustments, for the fair presentation of such information.Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2009 and 2008. Net income (loss) by quarter (Stated in thousands of US Dollars except per share amounts) Q-1 Q-2 (Amended**) Q-3 Q-4 Total Revenue $ $ $ Net income (loss) ) ) Basic Earnings (loss) per share ) ) Diluted Earnings (loss) per share ) ) Total Revenue $ Net income (loss) Basic and Diluted Earnings per share (0. 11 ) Total Revenue $ Net income (loss) Basic and Diluted Earnings per share (0. 01
